MEMORANDUM **
Martin Dominguez-Ayala appeals from his guilty-plea conviction and 72-month sentence imposed for possession with intent to distribute 500 or more grams of methamphetamine in violation of 21 U.S.C. § 841(a)(1) and (b)(l)(A)(viii). Pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L.Ed.2d 493 (1967), Dominguez-Ayala’s counsel has filed a brief stating there are no arguable grounds for relief, along with a motion to withdraw as counsel of record. We have provided the appellant the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
We have conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), and we dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (appeal waiver valid when entered into knowingly and voluntarily).
Counsel’s motion to withdraw is GRANTED.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.